Citation Nr: 0021573	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

What evaluation is warranted for residuals of a fracture of 
the fourth finger of the left hand from January 13, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

Initially this claim included the issue noted on the first 
page of this decision and the issues of entitlement to 
service connection for tinnitus and for a bilateral knee 
disability.  In May 1999, the Board denied the service 
connection issues and remanded the increased evaluation issue 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  Service-connected residuals of a fracture of the fourth 
finger of the left hand include flexion to 30 degrees with 
full extension; extremely unfavorable ankylosis is not shown.  
There is X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the left fourth finger based on 
ankylosis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5227 (1999).  

2.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the left fourth finger due to arthritis and 
limitation of motion are met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 (1999); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), Hicks v. 
Brown, 8 Vet. App. 417 (1995); VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, all of the evidence following the grant of service 
connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim. 

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803 (1999).  A 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804 (1999).  Scars 
may be evaluated on the basis of any related limitation of 
function of the body part which they affect. 38 C.F.R. Part 
4, Code 7805 (1999).  

Favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable evaluation. 38 C.F.R. 
Part 4, Code 5227 (1999).  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  Disability tantamount to extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156. 38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5227 (1999).  (Extremely 
unfavorable ankylosis is defined as all joints of the finger 
being in extension, in extreme flexion, or when there is 
rotation and angulation of the bones.  See 38 C.F.R. § 4.71a, 
Note (a) following Diagnostic Code 5219 (1999).)

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, DC 5227, the highest assignable 
rating for ankylosis of the fourth finger is a noncompensable 
rating, unless ankylosis is extremely unfavorable.  In light 
of the fact that the veteran has appealed the initial 
disability rating assigned for the left fourth finger 
disability, the adjudication below will include consideration 
of whether there is any basis for "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for residuals of a fracture of 
the left fourth finger in June 1998, and a noncompensable 
evaluation was assigned, effective from January 13, 1998, the 
date of the veteran's claim.  

The service medical records show that the veteran fractured 
the distal tuft of the fourth finger in 1968.  When examined 
by VA after service in March 1998, the veteran reported that 
he injured three fingers on his left hand in service and that 
since that time he experienced numbness and aching of the 
fingers.  He reported that the fingers turned pale in cold 
weather.  He also reported decrease in sensation of the tips 
of the fingers.  The examiner stated that there was no 
history of limitation of motion or functional impairment 
during a flare-up.  On examination, it was stated that the 
veteran had full range of motion of the thumb and the joints 
of the fingers and could approximate the tip of the thumb to 
the tip of the fingers.  The veteran could approximate the 
tips of the fingers to the median and transverse folds of the 
palm with the exception of the ring finger which was reported 
to come short of full flexion by 45 degrees in the distal 
phalanx.  The examiner noted that the hand as a unit had no 
noted deficits in strength and dexterity.  The examiner 
stated that the veteran reported that he was right-handed.  
X-rays of the left hand showed a deformity of the distal 
phalanx of the 4th finger.  It was stated that there was no 
evidence of recent fracture.  The diagnosis was, status post 
fracture of the distal phalanx of the middle, ring, and 
middle (sic) fingers of the left hand with resulting 
deformity in the distal phalanx of the ring finger.  

In November 1998, the veteran appeared at a personal hearing 
and gave testimony in support of his claim.  He stated that 
he had piercing pain, that cold weather made the finger 
flatten and turn white, and that he had a loss of grip 
strength.  The veteran reported that his work involved use of 
files and typing of data.  A complete transcript is of 
record.  

In November 1999, the veteran underwent a VA fee-for-service 
examination performed by an orthopedic surgeon.  The doctor 
reported that he had reviewed the medical record material 
forwarded to him, and that he had reviewed the March 1998 X-
rays of the left hand.  The examiner stated that the X-rays 
showed a bony deformity of the distal tuft of the distal 
phalanx on the ring finger as well as an osteophyte on the 
dorsal part of the distal interphalangeal joint on the ring 
finger indicating some degenerative arthritis.  A pain 
drawing filled out by the veteran was noted to show numbness 
throughout all areas of the left hand including all fingers 
and the rest of the hand.  The examiner noted that the 
veteran performed office work.  The veteran reported that he 
used his hands to type, write and use the computer.  He 
reported that he took Aspirin for pain, and used biofeedback 
for relaxation.  Examination showed that the veteran had 
healed lacerations on the volar aspects of the ring finger.  
Color of the hand, fingers and fingertips was normal.  
Temperature was normal and there was no skin deformity, 
atrophy, or sweating.  It was stated that the veteran usually 
made a full tight fist with both hands.  The examiner stated 
that extension on all of the fingers of the left side was 
good, and there was no deformity of the fingers.  It was 
stated that there was some limited flexion of the ring 
finger, which was 30 degrees at the distal joint.  It was 
noted that X-rays showed some osteophyte formation.  

The examiner stated that the veteran had nerve conduction 
evidence of carpal tunnel syndrome, not related to his June 
1968 injury in service.  The examiner stated that the 
numbness and tingling were most likely due to carpal tunnel 
syndrome, and the cold and discomfort were related to the 
June 1968 injury.  He noted that there was no evidence of 
weakness and that when there was a flare-up with some 
increase in symptoms, there was probably some additional loss 
of functional use of the ring finger.  It was stated that 
there was evidence of degenerative arthritis and that the 
examiner could not determine whether this was related to the 
injury in question.  The examiner reported that he saw no 
effect of this injury on employability.  

Applying the legal criteria to the facts summarized above, DC 
5227 simply does not provide for a compensable evaluation for 
ankylosis of the fourth finger unless the ankylosis is 
extremely unfavorable.  Clearly, in this case there is no 
ankylosis  that is extremely unfavorable.  Thus, the evidence 
is not sufficient to warrant a compensable rating under DC 
5227.

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's residuals of a 
fracture of the left fourth finger.  
A VA General Counsel opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

In this case there is x-ray evidence of arthritis, and there 
is some limitation of finger motion as noted on recent 
examination.  The examiner has not been able to determine 
that the arthritis is related to the injury; however he also 
has not been able to rule it out.  The limitation of motion 
was noted on VA examination in March 1998 and an orthopedic 
surgeon has indicated that X-rays dated in March 1998 showed 
arthritis.  As such, a separate 10 percent rating, but no 
more, is for assignment from January 13, 1998.  

The Board has considered the assignment of a separate rating 
for scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).   In 
this case, the record reflects that the veteran's scars are 
healed.  The VA examinations have not disclosed any pain 
involving the scars.  There is also no noted functional 
impairment as a result of any scarring.  Thus, entitlement to 
a separate 10 rating under the rating schedule provisions 
pertaining to scars (Codes 7803, 7804, 7805) would not be in 
order.  

The medical evidence indicates that the veteran had 
complaints of pain, discomfort and weakness of the left 
fourth finger, and that he took pain medication for relief.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, or 
incoordination, of the veteran's left fourth finger when the 
rating code under which the veteran is rated does not 
contemplate these factors. See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

A zero percent rating is the maximum available under 38 
C.F.R. § 4.71a, Diagnostic Code 5227.  In light of the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1999).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned. To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service- 
connected left fourth finger disability is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent rating for residuals of a 
fracture of the left fourth finger is granted from January 
1998, subject to the law and regulations governing the award 
of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

